Exhibit 10.2

 

(Including amendments

through February 2012)

 

3M 2008 LONG-TERM INCENTIVE PLAN

 

1.                                      Purposes.

 

The purposes of this plan are to help 3M attract, retain and motivate
outstanding employees to increase shareholder value by contributing to the
long-term growth and success of its business; to more closely align the
financial interests of these employees with those of 3M’s other shareholders by
linking a significant portion of their compensation to the performance of the
Company and its stock price; to encourage employees to acquire an equity stake
in the Company; to help 3M attract and retain well-qualified individuals to
serve as nonemployee members of its Board of Directors; and to promote the
alignment of interests of these nonemployee directors with those of 3M’s other
shareholders by providing all or a portion of their compensation for serving as
directors in the form of 3M common stock.

 

This plan is intended to replace and succeed the 2005 Management Stock Ownership
Program, the 3M Performance Unit Plan, and the 1992 Directors Stock Ownership
Program.

 

2.                                      Definitions.

 

(a)                                 “Affiliate” means any entity that is
directly or indirectly controlled by the Company or in which the Company has a
significant equity interest, as determined by the Committee.

 

(b)                                 “Award” means any Incentive Stock Option,
Nonqualified Stock Option, Progressive Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Unit, Performance Share or
other Stock Award granted to a Participant under this Plan.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                 “Committee” means the Compensation Committee
of 3M’s Board of Directors.

 

(e)                                  “Common Stock” means the common stock of 3M
Company with a par value of $0.01 per share.

 

(f)                                   “Company” means 3M Company, a Delaware
corporation.

 

(g)                                  “Disqualifying Termination” means a
termination of a Participant’s employment with the Company or an Affiliate due
to (i) a material violation of any policy of the Company or such Affiliate,
including, without limitation, any of the Company’s Business Conduct Policies,
or (ii) embezzlement from or theft of property belonging to the Company or such
Affiliate.

 

(h)                                 “Dividend Equivalents” means, on any
dividend record date, that amount of cash or shares equal in value to the
dividend payable on shares of Common Stock as declared by 3M’s Board of
Directors with respect to such dividend record date.

 

(i)                                     “Fair Market Value” means the closing
price for a share of Common Stock as reported on the New York Stock Exchange
Composite Transactions.

 

(j)                                    “Full Value Award” means any Award
denominated or paid in shares of Common Stock other than an Option or Stock
Appreciation Right.

 

(k)                                 “Grant Date” means the effective date of an
Award granted to a Participant under this Plan.

 

(l)                                     “Incentive Stock Option” means an Option
granted under this Plan which satisfies the requirements of section 422 of the
Code and is so designated in the written or electronic documents evidencing such
Option.

 

(m)                             “Nonqualified Stock Option” means an Option
granted under this Plan which is not an Incentive Stock Option.

 

--------------------------------------------------------------------------------


 

(n)                                 “Option” means a Participant’s right to
purchase a specified number of shares of Common Stock at a specified price for a
specified period of time.

 

(o)                                 “Participant” means an employee of the
Company or an Affiliate whose participation in the Plan has been approved by the
Committee, or a nonemployee member of 3M’s Board of Directors.

 

(p)                                 “Performance Criteria” means such internal
performance criteria for the Company or any business segment thereof as
determined by the Committee with respect to each Performance Unit or Performance
Share and may include any one or more of several criteria, such as, but not
limited to, return on capital employed, return on assets or net assets, net
sales, sales growth, sales or sales growth from new products, market share, cash
flow or cash flow conversion, earnings per share, return on equity, stock price,
gross margin or income, operating margin or income, total shareholder return,
stockholders’ equity, retained earnings, economic value added, economic profit
(after-tax operating income, excluding non-recurring items, less the cost of
capital), earnings before interest and taxes, EBITDA, operating income,
improvements in certain asset or financial measures (including working capital,
the ratio of sales to net working capital and the ratio of debt to equity or to
EBITDA), reductions in certain asset or cost areas (including reductions in
inventories or accounts receivable or reductions in laboratory, engineering,
sales or administrative costs) or in debt, net income or variations of income
criteria in varying time periods, adjusted net income, employee diversity,
employee engagement or satisfaction, customer satisfaction, or general
comparisons with other peer companies or industry groups or classifications with
regard to one or more of these criteria. The criteria may measure performance on
the basis of either the amount of a particular item during the Performance
Period or on increases or decreases in the amount of such item during the
Performance Period. Such criteria shall include a target for payment of the
Performance Unit or Performance Share at full face value and upper and lower
limits for the measurement of payment to Participants.

 

(q)                                 “Performance Period” means a period of three
years, unless determined otherwise by the Committee in its discretion, during
which period or any portion thereof the Performance Criteria shall be measured
for purposes of calculating the payment with respect to each Performance Unit or
Performance Share.

 

(r)                                    “Performance Share” means the right of a
Participant to receive a payment in the form of shares of Common Stock based
upon the performance of the Company during a Performance Period as measured by
the Performance Criteria approved by the Committee.

 

(s)                                  “Performance Unit” means the right of a
Participant to receive a payment in cash or shares of Common Stock based upon
the performance of the Company during a Performance Period as measured by the
Performance Criteria approved by the Committee.

 

(t)                                    “Plan” means this 3M 2008 Long-Term
Incentive Plan.

 

(u)                                 “Predecessor Plan” means the 1997 Management
Stock Ownership Program, the 2002 Management Stock Ownership Program, and the
2005 Management Stock Ownership Program.

 

(v)                                 “Progressive Stock Option” means a
Nonqualified Stock Option granted to a Participant under this Plan upon the
exercise of a nonqualified stock option granted under the 1997 or the 2002
Management Stock Ownership Programs where such Participant makes payment for all
or part of the purchase price and withholding taxes in shares of Common Stock.

 

(w)                               “Restricted Period” means that period of time
determined by the Committee during which a Participant shall not be permitted to
sell or transfer shares of Restricted Stock granted under this Plan, and during
which a Participant’s interest in Restricted Stock Units or Restricted Stock
granted under this Plan remains subject to forfeiture. Unless otherwise
determined by the Committee, any time-based Restricted Period shall be at least
three years.

 

(x)                                 “Restricted Stock” means shares of Common
Stock granted to a Participant under the Plan subject to certain restrictions
during the Restricted Period established by the Committee.

 

(y)                                 “Restricted Stock Unit” means the right of a
Participant to receive an amount of cash or Common Stock based on the Fair
Market Value of a specified number of shares of Common Stock following a
Restricted Stock Period, subject to such terms and conditions as the Committee
may establish.

 

--------------------------------------------------------------------------------


 

(z)                                  “Retires” or “Retirement” means the
termination of a Participant’s employment with the Company or an Affiliate after
attaining age 55 with at least five years of employment service.

 

(aa)                          “Stock Appreciation Right” means a Participant’s
right to receive an amount of cash or shares of Common Stock equal to the excess
of the Fair Market Value of a specified number of shares of Common Stock on the
date the right is exercised over the Fair Market Value of such number of shares
of Common Stock on the Grant Date.

 

(bb)                          “Stock Award” means any award of Common Stock
under the Plan and may include Restricted Stock awards or other awards of Common
Stock as determined appropriate by the Committee.

 

3.                                      Eligibility.

 

The Committee will have the exclusive power and authority (except as it may
delegate such power and authority as permitted herein) to select the executives
and other employees of the Company and its Affiliates who may participate in
this Plan by receiving Awards made hereunder. All nonemployee members of the 3M
Board of Directors shall also be eligible to participate in and receive Awards
made hereunder.

 

4.                                      Shares Available for Awards.

 

Unless otherwise authorized by the Company’s stockholders, the total number of
shares of Common Stock that may be issued or delivered pursuant to Awards
granted under this Plan will be 100,000,000. Of this total, no more than
100,000,000 may be issued or delivered upon the exercise of Incentive Stock
Options. The necessary shares shall be made available at the discretion of the
Board of Directors from authorized but unissued shares, treasury shares, or
shares reacquired by the Company under corporate repurchase programs.

 

The following rules shall apply for the purpose of determining the number of
shares of Common Stock remaining available for issuance under the Plan:

 

(a)           If an Award is denominated in a fixed number of shares of Common
Stock on the Grant Date, the number of shares covered by such Award (as in the
case of an Option or Restricted Stock grant) or to which such Award relates (as
in the case of a Stock Appreciation Right) will be counted on the Grant Date
against the total number of shares available for issuance or delivery under the
Plan. If an Award is not denominated in a fixed number of shares of Common Stock
on the Grant Date (but is potentially payable in such shares or the final number
of shares is not determined until the completion of a Performance Period), only
the number of shares of Common Stock actually issued or delivered as a result of
such Award, if any, shall be counted against the total number of shares
available for issuance or delivery under the Plan.

 

(b)           Notwithstanding the provisions of Section 4(a) above, each Full
Value Award will be counted against the total number of shares available for
issuance or delivery under the Plan according to the following table:

 

Grant Date of Full Value
Award

 

Number of Shares Counted
Against
the Total Shares Available for
Each
Share Covered by the Full
Value Award

 

May 13, 2008 — May 10, 2010

 

3.38

 

May 11, 2010 — May 7, 2012

 

2.87

 

On or after May 8, 2012

 

3.50

 

 

(c)           When an Award granted under this Plan and denominated in shares of
Common Stock (or any portion thereof) expires, is cancelled, is forfeited or is
otherwise terminated without the issuance of such shares, or is settled in cash
or consideration other than shares of Common Stock, then the shares of Common
Stock previously counted against the total number of shares available for
issuance or delivery under the Plan on account of such Award (or portion
thereof) will again be made available for issuance hereunder. When an award
granted under a Predecessor Plan and denominated in shares of Common Stock (or
any portion thereof) expires, is cancelled, is forfeited or is otherwise
terminated without the issuance of such shares, or is settled in cash or
consideration other than shares of Common Stock, then the shares of Common Stock
previously counted against the total number of shares available for issuance or
delivery under such Predecessor Plan on account of such Award (or portion
thereof) will be added to the total number of shares available for issuance or
delivery under this Plan. Notwithstanding the rest of this Section 4(c), the
following

 

--------------------------------------------------------------------------------


 

shares of Common Stock will not be added to the total number of shares available
or be made available again for issuance under this Plan: (i) shares not issued
or delivered as a result of the net settlement of an outstanding stock option or
stock appreciation right; (ii) shares delivered to or withheld by the Company to
pay the exercise price of or the withholding taxes with respect to an award; and
(iii) shares repurchased on the open market with the proceeds from the payment
of the exercise price of an option.

 

(d)           Any shares of Common Stock related to Awards granted through the
assumption of, or in substitution for, outstanding awards previously granted by
a company acquired by the Company or an Affiliate or with which the Company or
any Affiliate combines, shall not be counted against the total number of shares
available for issuance or delivery under the Plan.

 

5.                                      Terms of Awards.

 

The Committee shall determine the type or types of Awards to be granted to each
Participant, which shall be evidenced by such written or electronic documents as
the Committee shall authorize; provided, however, that nonemployee members of
the 3M Board of Directors shall not be eligible to receive Incentive Stock
Options, Progressive Stock Options, Performance Units or Performance Shares. The
following types of Awards may be granted under this Plan:

 

(a)           Incentive Stock Options — Incentive Stock Options granted
hereunder shall have an exercise price equal to one hundred percent (100%) of
the Fair Market Value of a share of Common Stock on the Grant Date. Incentive
Stock Options granted hereunder shall become exercisable at such time as shall
be established by the Committee and reflected in the documents evidencing such
Options, and unless sooner terminated shall expire on the tenth anniversary of
the Grant Date.

 

(b)           Nonqualified Stock Options — Nonqualified Stock Options granted
hereunder shall have an exercise price equal to no less than one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the Grant Date.
Nonqualified Stock Options granted hereunder shall become exercisable and shall
expire at such time or times as shall be established by the Committee and
reflected in the documents evidencing such Options; provided, however, that no
Nonqualified Stock Option shall expire later than ten years after the Grant Date
(except that the Committee may extend the exercise period for Nonqualified Stock
Options granted to Participants in any country or countries for an additional
period of up to one year if and to the extent necessary to prevent adverse tax
consequences to such Participants under the laws of such country).

 

(c)           Progressive Stock Options — Whenever a Participant exercises a
nonqualified stock option granted under the 1997 or 2002 Management Stock
Ownership Program and makes payment of all or part of the purchase price and
withholding taxes, if any, in Common Stock, the Committee may in its discretion
grant such Participant a Progressive Stock Option. The number of shares subject
to such Progressive Stock Option shall be equal to the number of shares of
Common Stock utilized by the Participant to effect payment of the exercise price
and withholding taxes, if any, for such nonqualified stock option. Each
Progressive Stock Option granted hereunder shall have an exercise price equal to
one hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the date of exercise of the nonqualified stock option, which shall be the
Grant Date of such Progressive Stock Option. Each Progressive Stock Option
granted hereunder shall be exercisable six months after the Grant Date, and
shall expire at the same time the nonqualified stock option exercised by the
Participant would have expired.

 

(d)           Stock Appreciation Rights — The term of a Stock Appreciation Right
shall be fixed by the Committee and set forth in the documents evidencing such
right, but no Stock Appreciation Right shall be exercisable more than ten years
after the Grant Date. Each Stock Appreciation Right shall become exercisable at
the time or times determined by the Committee and set forth in the documents
evidencing such right. Each Stock Appreciation Right granted hereunder shall
have a grant price equal to one hundred percent (100%) of the Fair Market Value
of a share of Common Stock on the Grant Date.

 

(e)           Restricted Stock — At the time a grant of Restricted Stock is
made, the Committee, in its sole discretion, shall establish a Restricted Period
and such additional terms and conditions as may be deemed appropriate for the
incremental lapse or complete lapse of restrictions with respect to all or any
portion of the shares of Common Stock represented by the Restricted Stock. The
Committee may also, in its sole discretion, shorten or terminate the Restricted
Period or waive any terms or conditions for the lapse of restrictions with
respect to all or any portion of the shares of Common Stock represented by the
Restricted Stock. During the Restricted Period the Participant shall generally
have the rights and privileges of a stockholder as to such Restricted Stock,
including the right to vote such Restricted Stock and receive dividend payments,
except that the following restrictions shall apply: (i) none of the Restricted
Stock may be sold, transferred, assigned, pledged, or otherwise encumbered or
disposed of during the Restricted Period and until the satisfaction of any other
terms and conditions prescribed by the Committee, if any; and

 

--------------------------------------------------------------------------------


 

(ii) all of the Restricted Stock shall be forfeited and all rights of the
Participant shall terminate without further obligation on the part of the
Company unless the Participant shall have remained a regular full-time employee
of the Company or an Affiliate until the expiration or termination of the
Restricted Period and the satisfaction of the other terms and conditions
prescribed by the Committee, if any. Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee may determine, in its
discretion, including, without limitation, book-entry registration or issuance
of one or more stock certificates bearing an appropriate legend recognizing the
terms, conditions and restrictions applicable to such Restricted Stock. Upon the
forfeiture of any Restricted Stock, such shares of Common Stock represented by
the Restricted Stock shall be transferred to the Company without further action
by the Participant.

 

(f)            Restricted Stock Units — At the time a grant of Restricted Stock
Units is made, the Committee, in its sole discretion, shall establish a
Restricted Period and such additional terms and conditions as may be deemed
appropriate for the incremental lapse or complete lapse of restrictions with
respect to all or any portion of such Restricted Stock Units. The Committee may
also, in its sole discretion, shorten or terminate the Restricted Period or
waive any terms or conditions for the lapse of restrictions with respect to all
or any portion of the Restricted Stock Units. During the Restricted Period the
Participant will not have the rights and privileges of a stockholder as to such
Restricted Stock Units, including the right to vote and receive dividend
payments with respect to the shares of Common Stock corresponding to such
Restricted Stock Units; provided, however, that at the sole discretion of the
Committee, Dividend Equivalents may be either currently paid in cash or shares
or withheld by the Company for the Participant’s account and either maintained
in cash to be paid upon the expiration of the Restricted Period or reinvested in
additional Restricted Stock Units. Each grant of Restricted Stock Units shall be
subject to the following restrictions: (i) the Participant shall not be entitled
to the payment of cash or the delivery of the shares of Common Stock
corresponding to such Restricted Stock Units until the expiration or termination
of the Restricted Period and the satisfaction of any other terms and conditions
prescribed by the Committee, if any; (ii) none of the Restricted Stock Units may
be sold, transferred, assigned, pledged, or otherwise encumbered or disposed of
at any time; and (iii) all of the Restricted Stock Units and any deferred
Dividend Equivalents shall be forfeited and all rights of the Participant shall
terminate without further obligation on the part of the Company upon the
termination of the Participant’s employment with the Company or an Affiliate
prior to the end of the Restricted Period for any reason other than Retirement,
total disability or death; provided, however, that if the Committee so decides
and the documents evidencing an Award of Restricted Stock Units so provide, the
preceding exception allowing such Restricted Stock Units to vest following the
Participant’s Retirement shall not apply so that such Restricted Stock Units and
any deferred Dividend Equivalents will be forfeited and all rights of the
Participant shall terminate without further obligation on the part of the
Company upon the Retirement of such Participant prior to the end of the
Restricted Period.

 

(g)           Other Stock Awards — The Committee may, in its sole discretion,
grant Stock Awards other than Restricted Stock grants or Restricted Stock Units,
and such Stock Awards may be granted singly, in combination or in tandem with,
in replacement of, or as alternatives to grants or rights under this Plan or any
other employee benefit or compensation plan of the Company, including the plan
of any acquired entity. If the Committee shall stipulate terms and conditions
with respect to such Stock Awards, the terms and conditions will be set forth in
the documents evidencing the Award. If the terms and conditions with respect to
any Stock Award shall require the surrender or forfeiture of other grants or
rights under this Plan or any other employee benefit or compensation plan of the
Company, then the Participant shall not have any rights under such Stock Award
until the grants or rights exchanged have been fully and effectively surrendered
or forfeited.

 

(h)           Performance Units and Performance Shares — At the time it approves
each grant of Performance Units or Performance Shares, the Committee shall
determine the number of Performance Units or Performance Shares granted to each
Participant, the proration, if any, of such Performance Units or Performance
Shares if the Participant retires prior to the completion of the relevant
Performance Period, the commencement and expiration of the relevant Performance
Period, and the Performance Criteria by which the payment value of the
Performance Units or Performance Shares will be determined. Payment of each
Performance Unit and Performance Share shall occur no later than the March 15 of
the year immediately following the completion of the respective Performance
Period, unless a Participant shall have made an effective election to defer the
receipt of such payment pursuant to the terms of an applicable deferred
compensation plan and all applicable laws. The amount payable with respect to
each Performance Unit and Performance Share shall be contingent upon the
attainment of the Performance Criteria selected by the Committee during the
respective Performance Period, and upon the continued employment of the
Participant throughout such Performance Period (or upon the Participant’s
Retirement prior to the end of such Performance Period).

 

6.                                      Payment of Awards.

 

Payment of Awards may be in the form of cash, shares of Common Stock or
combinations thereof as the Committee shall determine, and with such other
restrictions as it may impose. The Committee may permit or require the

 

--------------------------------------------------------------------------------


 

deferral of any Award payment, subject to such terms, rules and conditions as
the Committee may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalents; provided, however, that the
Committee shall not have any authority to permit or require the deferral of any
Award payment to the extent that the exercise of such authority would cause any
excise tax to become due under section 409A of the Code.

 

No shares of Common Stock shall be issued to any Participant upon the exercise
of an Option granted under this Plan until full payment of the exercise price
has been made to the Company and the Participant has remitted to the Company the
required withholding taxes, if any. Payment of the exercise price and
withholding taxes, if any, may be made in whole or in part in shares of Common
Stock, pursuant to such terms and conditions as may be established from time to
time by the Committee. If payment is made in shares of Common Stock, such shares
shall be valued at their Fair Market Value on the day the Participant exercises
the Option or, as regards a withholding tax, on the date when the tax obligation
becomes due. A Participant need not surrender shares of already owned Common
Stock as payment, and the Company may, upon the giving of satisfactory evidence
of ownership of such shares by the Participant, deliver the appropriate number
of additional shares of Common Stock reduced by the number of shares required to
pay the exercise price and any required withholding taxes. Such form of evidence
shall be determined by the Committee in its discretion.

 

In no event will the Company be required to deliver any fractional share of
Common Stock in connection with any Award. In the event that a Participant shall
be entitled to receive a fraction of a share of Common Stock in connection with
an Award granted under the Plan, the Company shall pay in cash, in lieu thereof,
the Fair Market Value of such fractional share.

 

7.                                      Termination of Awards.

 

If a Participant’s employment with the Company or an Affiliate is terminated for
any reason other than (i) a Disqualifying Termination, (ii) Retirement, (iii) a
termination in connection with which the Participant executes a written release
of employment-related claims in favor of the Company that provides (with the
approval of the Company) for the nonforfeiture of Options and Stock Appreciation
Rights, (iv) a physical or mental disability as recognized under a benefit plan
maintained by the Participant’s employer, or (v) death, and prior to the date of
termination the Participant has not fully exercised an Option or Stock
Appreciation Right granted under this Plan, such Participant may exercise the
Option or Stock Appreciation Right within ninety (90) days following the date of
termination (but not beyond the expiration date of such Option or Right) for the
number of shares which the Participant could have purchased or received a
payment on the date of termination. At the conclusion of such ninety-day period
(with respect to the Participant’s Options and Stock Appreciation Rights, and at
the time of termination with respect to any other Awards), participation
hereunder shall cease and all of the Participant’s Awards granted under this
Plan shall be automatically forfeited unless the documents evidencing such
Awards provide otherwise.

 

If a Participant Retires, terminates employment with the Company or an Affiliate
and in connection with such termination the Participant executes a written
release of employment-related claims in favor of the Company that provides (with
the approval of the Company) for the nonforfeiture of Options and Stock
Appreciation Rights, or changes employment status as a result of a physical or
mental disability as recognized under a benefit plan maintained by the
Participant’s employer, without having fully exercised an Option or Stock
Appreciation Right, the Participant shall be entitled, within the remaining term
of the Option or Stock Appreciation Right (but not beyond the expiration date of
such Option or Right), to exercise such Option or Stock Appreciation Right
(provided, however, that in the event of a termination in connection with which
the Participant executes a written release of employment-related claims in favor
of the Company that provides (with the approval of the Company) for the
nonforfeiture of Options and Stock Appreciation Rights, the additional time to
exercise Options and Stock Appreciation Rights shall apply only to those Options
and Stock Appreciation Rights which have vested prior to the date of termination
of employment). If a Participant who has thus Retired dies, without having fully
exercised an Option or Stock Appreciation Right, the Option or Stock
Appreciation Right (including any portion thereof not already exercisable at the
time of the Participant’s death) may be exercised within two years after the
date of his or her death (but not beyond the expiration date of such Option or
Right) by the Participant’s estate or by a person who acquired the right to
exercise such Option or Stock Appreciation Right by bequest or inheritance or by
reason of the death of the Participant.

 

If a Participant, prior to Retirement, dies without having fully exercised an
Option or Stock Appreciation Right, the Option or Stock Appreciation Right
(including any portion thereof not already exercisable at the time of the
Participant’s death) may be exercised within two years following his or her
death (but not beyond the expiration date of such Option or Right) by the
Participant’s estate or by a person who acquired the right to exercise such
Option or Stock Appreciation Right by bequest or inheritance or by reason of the
death of the Participant.

 

--------------------------------------------------------------------------------


 

Notwithstanding the rest of this Section 7, if a Participant’s employment with
the Company or an Affiliate is terminated before he or she has fully exercised
an Option or Stock Appreciation Right under circumstances which the Committee
believes to warrant special consideration and the Committee has determined that
the Participant’s rights should not be forfeited at the time or times specified
above, the Option or Stock Appreciation Right (including any portion thereof not
already exercisable at the time of termination) may be exercised within two
years following his or her termination of employment (but not beyond the
expiration date of such Option or Right).

 

If a Participant dies, either prior to or following Retirement, or becomes
“disabled” within the meaning of section 409A(a)(2)(C) of the Code, and has not
yet received the stock certificate for the shares of Common Stock represented by
a grant of Restricted Stock, Restricted Stock Units or other Stock Award, then
all restrictions imposed during the Restricted Period and any other terms and
conditions prescribed by the Committee, if any, shall automatically lapse and a
stock certificate shall be delivered to the Participant or the Participant’s
beneficiary, representative, or estate, as the case may be upon the
Participant’s demonstration to the satisfaction of the Committee that such
Participant is considered “disabled” for purposes of section 409A(a)(2)(C) of
the Code.

 

If a Participant Retires or changes employment status as a result of a physical
or mental disability as recognized under a benefit plan maintained by the
Participant’s employer prior to the payment date for an Award of Performance
Shares or Performance Units, such Retirement or change in status shall not
affect any rights of the Participant with respect to such Performance Shares or
Performance Units; provided, however, that the Committee may provide for the
proration of the Performance Shares or Performance Units granted to a
Participant who Retires prior to the completion of the Performance Period for
such Performance Shares or Performance Units.

 

If a Participant dies without having received payment of any Performance Shares
or Performance Units granted under this Plan, payment of such Shares or Units
shall be made no later than March 15 of the year following the year in which the
Participant died to such Participant’s surviving beneficiary or beneficiaries
or, if there shall be no such surviving beneficiaries, to such Participant’s
estate in the following manner:

 

(i)                                     If the Participant dies after the
expiration of a Performance Period for such Performance Shares or Performance
Units, the payment shall be at the same rate as that paid to other Participants
who survive until the payment date; and

 

(ii)                                  If the Participant dies before the
expiration of a Performance Period for such Performance Shares or Performance
Units, the amount of payment shall be at the lesser of:

 

·                  the face or target value of each outstanding Performance
Share or Performance Unit for which payment has not been made; or

 

·                  any other amount approved, in its discretion, by the
Committee.

 

If a Participant’s employment with the Company or an Affiliate is terminated due
to a Disqualifying Termination, participation hereunder shall cease and all of
the Participant’s Awards granted under this Plan shall be automatically
forfeited.

 

Participation hereunder shall cease and all rights under the Plan with respect
to Restricted Stock or other Stock Awards granted to a Participant who has been
participating in this Plan as a nonemployee member of the 3M Board of Directors
are automatically forfeited by the Participant upon the date of termination of
his or her membership on the 3M Board of Directors for any reason other than:
(i) retirement, (ii) physical or mental disability as determined by the
Committee, or (iii) death.

 

8.                                      Limits on Awards.

 

No Participant shall be granted Options and Stock Appreciation Rights under this
Plan with respect to more than 1,000,000 shares of Common Stock in any calendar
year. No Participant shall receive cash, vested shares of Common Stock or other
property as a result of Awards granted under this Plan, other than Options and
Stock Appreciation Rights, having a value exceeding $30,000,000 in any calendar
year.

 

9.                                      Plan Administration.

 

This Plan will be administered by the Committee, which shall have full power and
authority to select the Participants, interpret the Plan, continue, accelerate
or suspend the exercisability or vesting of an Award, and adopt such

 

--------------------------------------------------------------------------------


 

rules and procedures for operating the Plan as it may deem necessary or
appropriate. Its power and authority shall include, but not be limited to,
making any amendments to or modifications of the Plan which may be required or
necessary to make such Plan comply with the provisions of any laws or
regulations of any country or unit thereof in which the Company or any Affiliate
operates. To do so, the Committee may establish different terms and conditions
for Awards made to Participants who live in or are subject to taxation in one or
more countries other than the United States in order to accommodate the tax or
other relevant laws of such countries. The Committee may adopt one or more
supplements or sub-plans under the Plan to implement these different terms and
conditions. Except for adjustments made in accordance with Section 11, no Option
or Stock Appreciation Right granted under this Plan may be repriced to reduce
the exercise or grant price of any outstanding Option or Stock Appreciation
Right, nor may an outstanding Option or Stock Appreciation Right granted under
this Plan be cancelled in exchange for cash, another Award, or an Option or
Stock Appreciation Right with an exercise or grant price that is less than the
exercise or grant price of the cancelled Option or Stock Appreciation Right,
without the prior approval of the Company’s stockholders.

 

10.                               Delegation of Authority.

 

To the extent permitted by Delaware law, the Committee may delegate to officers
of the Company any or all of its duties, power and authority under this Plan
subject to such conditions or limitations as the Committee may establish;
provided, however, that no officer shall have or obtain the authority to grant
Awards to (i) himself or herself, (ii) nonemployee members of the 3M Board of
Directors, or (iii) any person subject to section 16 of the Securities Exchange
Act of 1934.

 

11.                               Adjustments.

 

In the event of any change in the outstanding Common Stock of the Company by
reason of a stock split, stock dividend, combination or reclassification of
shares, recapitalization, merger or similar event, the Committee shall adjust
proportionately: (a) the number of shares of Common Stock (i) available for
issuance or delivery under this Plan in accordance with Section 4, (ii) for
which Awards may be granted to a single Participant in accordance with
Section 8, and (iii) subject to outstanding Awards granted under this Plan;
(b) the exercise prices of outstanding Awards; and (c) the appropriate Fair
Market Value and other price determinations for such Awards. In the event of any
other change affecting the Common Stock or any distribution (other than normal
cash dividends) to holders of Common Stock, such adjustments in the number or
kind of shares and the exercise prices, Fair Market Value and other price
determinations of the affected Awards as the Committee shall, in its sole
discretion, determine are equitable, shall be made and shall be effective and
binding for all purposes of such outstanding Awards. In the event of a corporate
merger, consolidation, acquisition of assets or stock, separation,
reorganization or liquidation, the Committee shall be authorized to cause the
Company to assume outstanding employee awards or issue replacement Awards to
affected employees, whether or not in a transaction to which section 424(a) of
the Code applies, and to make such adjustments in the terms of such awards as it
shall deem appropriate in order to maintain reasonable comparability or
equitable treatment between the assumed awards and the Awards granted under this
Plan as so adjusted.

 

12.                               Withholding.

 

Prior to the payment or settlement of any Award, the Participant must pay, or
make arrangements satisfactory to the Company for the payment of, any and all
tax withholding that in the opinion of the Company is required by law. The
Company or any Affiliate shall have the right to deduct applicable taxes from
any Award payment, to withhold from the shares of Common Stock being issued or
delivered in connection with an Award an appropriate number of shares for the
payment of taxes required by law, or to take such other action as may be
necessary in the opinion of the Company or such Affiliate to satisfy all
obligations for the withholding of such taxes.

 

13.                               Transferability.

 

Except as permitted in this Section 13, no Award granted under this Plan may be
assigned, transferred (other than a transfer by will or the laws of descent and
distribution as provided in Section 7), pledged, or hypothecated (whether by
operation of law or otherwise). Awards granted under this Plan shall not be
subject to execution, attachment, or similar process. The Committee may, in its
sole discretion, permit individual Participants to transfer the ownership of all
or any of their Nonqualified Options granted under this Plan to (i) the spouse,
former spouse, children or grandchildren of such Participant (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (iii) a partnership in which such Immediate Family Members
are the only partners, provided that (x) there may be no consideration for any
such transfer, and (y) subsequent transfers of transferred Nonqualified Options
shall be prohibited except those in accordance with Section 7 (by will or the
laws of descent and distribution). The Committee may, in its sole discretion,
create further conditions and requirements for the transfer of

 

--------------------------------------------------------------------------------


 

Nonqualified Options. Following transfer, any such Nonqualified Options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events causing termination of Awards in
accordance with Section 7 hereof shall continue to be applied with respect to
the original Participant, following which the Nonqualified Options shall be
exercisable by the transferee only to the extent, and for the periods specified
in Section 7.

 

14.                               Validity.

 

In the event any provision of this Plan should be determined to be illegal or
invalid for any reason, it shall not affect the remaining provisions of the Plan
which shall remain in effect as if the illegal or invalid provision had never
been included herein.

 

15.                               Governing Law.

 

The provisions of this Plan shall be governed by, and interpreted and construed
in accordance with, the laws of the State of Delaware.

 

16.                               Effective Date, Term, Amendment and
Termination of the Plan.

 

This Plan will become effective on the date it is approved by the requisite vote
of the stockholders of 3M Company, and shall expire (unless it is terminated
before then) on the tenth anniversary of such effective date. Such expiration
shall not adversely affect Awards granted under this Plan prior to such
expiration date. The Board of Directors may at any time amend or terminate this
Plan, except that no amendment or termination shall adversely affect Awards
granted under this Plan prior to the effective date of such amendment or
termination; provided, however, that no amendment shall be made without the
prior approval of the holders of a majority of the issued and outstanding shares
of Common Stock represented and entitled to vote on such amendment which would
(i) increase the aggregate number of shares of Common Stock available for
issuance or delivery under this Plan in accordance with Section 4 (except for
adjustments made in accordance with Section 11), (ii) permit the granting of
Awards with purchase prices lower than those specified in Section 5, or (iii) be
a material amendment for which stockholder approval is required by applicable
law, regulation or stock exchange rule.

 

17.                               Change in Control.

 

For purposes of this Section 17, the following words and phrases shall have the
meanings indicated below, unless the context clearly indicates otherwise:

 

(a)           “Person” shall have the meaning associated with that term as it is
used in Sections 13(d) and 14(d) of the Act.

 

(b)           “Affiliates and Associates” shall have the meanings assigned to
such terms in Rule 12b-2 promulgated under Section 12 of the Act.

 

(c)           “Act” means the Securities Exchange Act of 1934.

 

(d)           “Continuing Directors” shall have the meaning assigned to such
term in Article Thirteenth of the Restated Certificate of Incorporation of 3M
Company.

 

(e)           “Cause” means (i) a material violation of any policy of the
Company or the Affiliate employing the Participant, including, without
limitation, any of the Company’s Business Conduct Policies, or (ii) embezzlement
from or theft of property belonging to the Company or the Affiliate employing
the Participant.

 

(f)            “Good Reason” means (i) a material diminution in the
Participant’s position, authority, duties or responsibilities as in effect
immediately prior to the Change in Control, (ii) a material diminution in the
Participant’s base salary or annual planned cash compensation, or (iii) a
material change in the geographic location at which the Participant is required
to perform services for the Company or the Affiliate employing such Participant.

 

Notwithstanding any other provision of this Plan to the contrary, all
outstanding Options and Stock Appreciation Rights with a Grant Date prior to
February 9, 2010 shall (i) become immediately exercisable in full for the
remainder of their respective terms upon the occurrence of a Change in Control
of the Company, and (ii) remain exercisable in full for a minimum period of six
months following the Change in Control; provided, however, that in no event
shall any Option or Stock Appreciation Right be exercisable beyond the original
expiration date. Similarly, all restrictions regarding the Restricted Period or
the satisfaction of other terms and conditions prescribed by the

 

--------------------------------------------------------------------------------


 

Committee, if any, with respect to grants of Restricted Stock, Restricted Stock
Units or other Stock Awards with a Grant Date prior to February 9, 2010, shall
automatically lapse, expire, and terminate and the Participant shall be
immediately entitled to receive a stock certificate for the number of shares of
Common Stock represented by the Restricted Stock, Restricted Stock Units or
Stock Awards upon the occurrence of a Change in Control.

 

Notwithstanding any other provision of this Plan to the contrary, if a
Participant’s employment with the Company or an Affiliate is terminated without
Cause or if the Participant resigns for a Good Reason within eighteen months
following a Change in Control of the Company, then all of such Participant’s
outstanding Options and Stock Appreciation Rights with a Grant Date of February
9, 2010 or later shall become immediately exercisable in full for the remainder
of their respective terms and shall remain exercisable in full for a minimum of
six months following the date of such termination or resignation; provided,
however, that in no event shall any Option or Stock Appreciation Right be
exercisable beyond the original expiration date. Similarly, all restrictions
regarding the Restricted Period or the satisfaction of other terms and
conditions prescribed by the Committee, if any, with respect to grants of
Restricted Stock, Restricted Stock Units or other Stock Awards with a Grant Date
of February 9, 2010 or later, shall automatically lapse, expire and terminate
and the Participant shall be immediately entitled to receive a stock certificate
for the number of shares of Common Stock represented by the Restricted Stock,
Restricted Stock Units or Stock Awards upon the termination without Cause of the
Participant’s employment with the Company or an Affiliate or the Participant’s
resignation for Good Reason within eighteen months following a Change in Control
of the Company.

 

Notwithstanding any other provision of this Plan to the contrary, all
outstanding Options and Stock Appreciation Rights shall become immediately
exercisable in full and remain exercisable in full for a minimum period of six
months following a Change in Control in which the individuals or entities
acquiring control of the Company do not assume or otherwise provide for the
continuation of such Options and Rights for at least such six-month period;
provided, however, that in no event shall any Option or Stock Appreciation Right
be exercisable beyond the original expiration date. Similarly, all restrictions
regarding the Restricted Period or the satisfaction of other terms and
conditions prescribed by the Committee, if any, with respect to grants of
Restricted Stock, Restricted Stock Units or other Stock Awards shall
automatically lapse, expire, and terminate and the Participant shall be
immediately entitled to receive a stock certificate for the number of shares of
Common Stock represented by the Restricted Stock, Restricted Stock Units or
Stock Awards upon the occurrence of a Change in Control in which the individuals
or entities acquiring control of the Company do not assume or otherwise provide
for the continuation of such Restricted Stock, Restricted Stock Units and other
Stock Awards.

 

Notwithstanding any other provision of this Plan to the contrary, upon the
occurrence of a Change in Control of the Company each Performance Period shall
end and the Company shall immediately distribute in cash or shares of Common
Stock, as appropriate, to the respective Participants the value of all
outstanding Performance Shares and Performance Units granted under this Plan
with a Grant Date prior to February 9, 2010, as determined in accordance with
the following rules:

 

(w)                               With respect to those Performance Shares or
Performance Units for which the Performance Period had not been completed prior
to the Change in Control of the Company, the value of such Shares or Units for
purposes of this Section 17 shall be equal to the product of a fraction, where
the numerator of such fraction is the number of full calendar months completed
during the respective Performance Period and prior to the Change in Control and
the denominator of such fraction is the total number of months in such
Performance Period, multiplied by the largest of:

 

·                  the value of such Performance Shares or Performance Units
computed as if the Company’s performance during the remainder of the Performance
Period following the Change in Control equaled its performance during those full
calendar quarters completed during the respective Performance Period and prior
to the date of the Change in Control;

 

·                  the value of such Performance Shares or Performance Units
computed as if the Performance Period for such Shares or Units was the three
consecutive calendar year period ending immediately prior to the year in which
the Change in Control occurs; or

 

·                  any other amount approved, in its discretion, by the
Committee.

 

(x)                                 With respect to those Performance Shares or
Performance Units for which the Performance Period has been completed at the
time of a Change in Control of the Company, the value of such Shares or Units
for purposes of this Section 17 shall be the actual value as adjusted to reflect
the actual Company performance during the Performance Period.

 

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Plan to the contrary, if a
Participant’s employment with the Company or an Affiliate is terminated without
Cause or if the Participant resigns for a Good Reason within eighteen months
following a Change in Control of the Company, then with respect to such
Participant each Performance Period shall end and the Company shall immediately
distribute in cash or shares of Common Stock, as appropriate, to such
Participant the value of all outstanding Performance Shares and Performance
Units granted under this Plan with a Grant Date of February 9, 2010 or later, as
determined in accordance with the following rules:

 

(y)                                 With respect to those Performance Shares or
Performance Units for which the Performance Period had not been completed prior
to the Participant’s termination or resignation, the value of such Shares or
Units for purposes of this Section 17 shall be equal to the product of a
fraction, where the numerator of such fraction is the number of full calendar
months completed during the respective Performance Period and prior to the
termination or resignation and the denominator of such fraction is the total
number of months in such Performance Period, multiplied by the largest of:

 

·                  the value of such Performance Shares or Performance Units
computed as if the Company’s performance during the remainder of the Performance
Period following the termination or resignation equaled its performance during
those full calendar quarters completed during the respective Performance Period
and prior to the date of the termination or resignation;

 

·                  the value of such Performance Shares or Performance Units
computed as if the Performance Period for such Shares or Units was the three
consecutive calendar year period ending immediately prior to the year in which
the termination or resignation occurs; or

 

·                  any other amount approved, in its discretion, by the
Committee.

 

(z)                                  With respect to those Performance Shares or
Performance Units for which the Performance Period has been completed by the
time of the Participant’s termination or resignation, the value of such Shares
or Units for purposes of this Section 17 shall be the actual value as adjusted
to reflect the actual Company performance during the Performance Period.

 

For purposes of this Section 17, a Change in Control of the Company shall be
deemed to have occurred only if a “change in the ownership” or a “change in
effective control” and/or a “change in the ownership of a substantial portion of
the assets” of the Company has taken place (as those terms are defined in
Treasury Regulations §1.409A-3(i)(5) or such other regulation or guidance issued
under section 409A of the Code.

 

The Company shall pay to each Participant the amount of all reasonable legal and
accounting fees and expenses incurred by such Participant in seeking to obtain
or enforce his or her rights under this Section 17, or in connection with any
income tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to the payments made pursuant to this Section 17,
unless a lawsuit commenced by the Participant for such purposes is dismissed by
the court as being frivolous or otherwise improper under applicable court rules.
The Company shall also pay to each Participant the amount of all reasonable tax
and financial planning fees and expenses incurred by such Participant in
connection with such Participant’s receipt of payments pursuant to this
Section 17. Payment of these legal and accounting fees and expenses, as well as
these tax and financial planning fees and expenses, shall be made as soon as
administratively feasible, but no later than two and one-half months following
the end of the Participant’s taxable year in which these fees and expenses have
been incurred.

 

18.                               Miscellaneous.

 

(a)           Nothing in this Plan or the fact that a person has received or
become eligible to receive Awards hereunder shall be deemed to give such person
any right to be retained in the employ of the Company or any Affiliate or to
interfere with the right of the Company or any Affiliate to discipline or
terminate the employment of such person at any time for any reason whatsoever.
No person shall have any claim or right to receive Awards under this Plan,
except as provided in accordance with the provisions of this Plan and as
approved by the Committee. Unless otherwise specifically determined by the
Committee, neither the Awards themselves nor the payments received with respect
to such Awards granted under this Plan will be deemed a part of any
Participant’s compensation for purposes of determining such Participant’s
payments or benefits under any benefit plan or severance program of the Company
or any Affiliate or under the severance pay law of any country.

 

--------------------------------------------------------------------------------


 

(b)           This Plan will be unfunded. The Company does not intend to create
any trust or separate fund in connection with the Plan. The Company shall not
have any obligation to set aside funds or segregate assets to ensure the payment
of any Award. The Plan shall not establish any fiduciary relationship between
the Company and any Participant or other person. To the extent any person holds
any rights by virtue of an Award under this Plan, such right (unless otherwise
determined by the Committee) shall be no greater than the right of an unsecured
general creditor of the Company.

 

(c)           Prior to the payment or settlement of any Award, the Participant
must pay or make arrangements satisfactory to the Company and its Affiliates for
the payment of any and all tax withholding that in the opinion of the Company
and its Affiliates is required by law. The Company and its Affiliates shall have
the right to deduct from any Award or any payment due on account of any Award
granted under this Plan the federal, state, local or foreign income or other
taxes required by law to be withheld with respect to such Award or payment, to
withhold from the shares of Common Stock being issued or delivered in connection
with an Award an appropriate number of shares for the payment of taxes required
by law, and to take such other action as may be necessary in the opinion of the
Company and its Affiliates to satisfy all obligations for the withholding and
payment of such taxes.

 

(d)           The provisions of this Plan and the documents evidencing Awards
granted under this Plan shall be construed and interpreted according to the laws
of the State of Delaware.

 

(e)           In case any provision of this Plan shall be ruled or declared
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions, and the remainder of the Plan shall be construed and
enforced as if such illegal or invalid provision had never been included herein.

 

(f)            To the extent permitted by the Committee, each Participant shall
have the right at any time to designate any person, persons or entity as the
beneficiary or beneficiaries to whom payment of the Participant’s outstanding
Awards shall be made in the event of the Participant’s death. Any designation
filed under the Plan may be revoked or changed by written instrument so signed
and filed prior to the Participant’s death. If a Participant designates more
than one beneficiary to receive such Participant’s outstanding Awards and any
beneficiary shall predecease the Participant, the Company shall pay the deceased
beneficiary’s share to the surviving beneficiary or beneficiaries
proportionately, as the portion designated by the Participant for each bears to
the total portion designated for all surviving beneficiaries.

 

(g)           This Plan is intended to comply and shall be administered in a
manner that is intended to comply with the requirements of Section 409A of the
Code (including the Treasury Department guidance and regulations issued
thereunder), and shall be construed and interpreted in accordance with such
intent. If the Committee determines that an Award, Award document, payment,
transaction or any other action or arrangement contemplated by the provisions of
this Plan would, if undertaken, cause a Participant to become subject to any
additional taxes or other penalties under Section 409A of the Code, then unless
the Committee specifically provides otherwise, such Award, Award document,
payment, transaction or other action or arrangement shall not be given effect to
the extent it causes such result and the related provisions of the Plan and/or
Award documents will be deemed modified or, if necessary, suspended in order to
comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.

 

(h)           Although the Company and its Affiliates may endeavor to structure
an Award or payment hereunder so that it (i) qualifies for favorable U.S. or
foreign tax treatment, or (ii) avoids adverse tax treatment, neither the Company
nor any Affiliate makes any representation to that effect and expressly disavows
any commitment or obligation to maintain favorable or avoid unfavorable tax
treatment for any Participant.

 

--------------------------------------------------------------------------------